NOTICE OF ALLOWABILITY

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 11-13 directed to an invention non-elected without traverse.  Accordingly, claims 11-13 have been cancelled as indicated below. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Franco Serafini on 3/4/2021.
Cancel claims 11-13.
Claim 5, line 15, replace “Uhbbelold” with --Ubbelohde--.
Claim 8, line 7, replace “Uhbbelold” with --Ubbelohde--. 

Allowable Subject Matter
Claims 1-10 and 14 are allowed.
The primary reason for allowance of claims 1-10 and 14 is the recitation in claim 1 of a process for the production of expanded material that includes a sulfone polymer, comprising extruding, in an extruder, a virgin sulfone polymer by injecting at least one expanding agent in presence of at least one nucleating agent to produce an expanded material; and recycling a part of said expanded material to produce a recycled product, fed as a raw material to the extruder in combination with said virgin sulfone polymer.
The closest prior art references are the following: (1) Knaus (US 4,308,352) and (2) Scherzer et al. (US 2004/0167241).
Knaus teach a method for the preparation of polysulfone foam using a blowing agent. A pressurized combination of heat-plasticized polysulfone containing blowing agent is extruded into a zone of lower pressure out of a die. As the material expands into a foam, it forms a product of decreased density (i.e. an expanded material). See abstract. Talc, as a foam nucleator (which is a nucleating agent) is further added to the composition of polysulfone and blowing agent (see examples). The foams have a density of, for example, 2.5 lbs/ft3, which is about 40 kg/m3. See column 6, lines 45-46. The foams consist of closed cells (see column 5, lines 35-36). 
Knaus fails to teach a process step in which a part of said expanded material is recycled to form a recycled product, the recycled product of which is fed as raw material to the extruder together with virgin polysulfone.
Scherzer et al. teach a process for producing an open-cell foam comprising melting a thermoplastic or a mixture comprising a thermoplastic giving a melt, mixing the melt with at least one blowing agent under pressure, and foaming the melt comprising blowing agent via extrusion into freeze atmosphere. See abstract. The foam of the invention may additionally comprise nucleating agent. See ¶26. Scherzer et al. teaches that the foams of the invention can be recycled after their use. See ¶71. Examples of the thermoplastic for use in the invention of Scherzer include polyether sulfones and polysulfones. See ¶22.
Scherzer et al. fail to teach a method step in which a part of the expanded/foamed material is recycled to form a recycled product and fed as a raw material to virgin polymer. It would not have been obvious, based on the teachings of Scherzer, to recycle a part of the formed foam to produce a recycled product, the recycled product of which is then fed as a raw material to the extruder with virgin polymer. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA B BOYLE whose telephone number is (571)270-7338.  The examiner can normally be reached on 8:30 am to 5pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KARA B BOYLE/Primary Examiner, Art Unit 1766